DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-11 and 14-16 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by US 2017/0003139 to Taylor et al. (hereinafter Taylor).
Regarding claim 1, Taylor teaches an information processing apparatus comprising:
an estimating unit configured to estimate a wearing state (e.g., position and/or direction) of a plurality of tactile presentation devices arranged at mutually different positions, each tactile presentation device of the plurality of tactile presentation devices being arranged with respect to a body of a user (e.g., “Wi-Fi triangulation, GPS, or other related techniques may be used to locate which wearable device 20 is nearby (for example, when many users are involved with moving items)” in par. 53; note that because the multiple wearable devices are “nearby” and are “used to locate which wearable device is nearby,” the wearable devices are necessarily “arranged with respect to a body of a user”); and
a tactile presentation control unit configured to control, based on tactile presentation position information indicating a tactile presentation position with respect to the body of the user, and an estimation result for the wearing state, at least one of the tactile presentation devices among the plurality of tactile presentation devices such that the user perceives a tactile sensation at the tactile presentation position (e.g., “the tactile feedback can be generated as a wave-pattern by the feedback converter 110 based on the location information from the location finder 12” or 112 in par. 47),
wherein the estimating unit (e.g., location finder 112 or related server described in at least par. 53 necessarily include a processor) and the tactile presentation control unit (e.g., wearable navigation control device 20 necessarily has a processor because it is “capable of exchanging wireless data with other hardware components of the environment” in par. 37) are each implemented via at least one processor (the server computer and wearable device each necessarily include a processor). 

Regarding claims 15 and 16, Taylor teaches an information processing method, by an information processing apparatus, and computer readable medium therefor, comprising:
estimating a wearing state (e.g., position and/or direction) of a plurality of tactile presentation devices arranged at mutually different positions, each tactile presentation device of the plurality of tactile presentation devices being arranged with respect to a body of a user (e.g., “Wi-Fi triangulation, GPS, or other related techniques may be used to locate which wearable device 20 is nearby (for example, when many users are involved with moving items)” in par. 53; note that because the multiple wearable devices are “nearby” and are “used to locate which wearable device is nearby,” the wearable devices are necessarily “arranged with respect to a body of a user”); and 
controlling, based on tactile presentation position information indicating a tactile presentation position with respect to the body of the user, and an estimation result for the wearing state, at least one of the tactile presentation devices among the plurality of tactile presentation devices such that the user perceives a tactile sensation at the tactile presentation position (e.g., “the tactile feedback can be generated as a wave-pattern by the feedback converter 110 based on the location information from the location finder 12” or 112 in par. 47).

Regarding claim 2, Taylor teaches wherein the tactile presentation control unit controls the tactile presentation devices based on wearing positions of the tactile presentation devices obtained by estimating the wearing state (e.g., tactile feedback can be provided that informs the user 11 of the vertical location, up and down direction, etc., via specified vibration patterns; see par. 60).
Regarding claim 3, Taylor teaches wherein the tactile presentation control unit controls the tactile presentation devices based on perceptual characteristics of the user at wearing positions of the tactile presentation devices obtained by estimating the wearing state (e.g., “The location finder 112 can determine direction data based on the received information for directing the user to the intended bin location 306A and sends result to a location device 302 on wristband” in par. 59).
Regarding claim 4, Taylor teaches wherein the tactile presentation control unit performs tactile presentation for the tactile presentation position by controlling the plurality of tactile presentation devices worn at positions different from the tactile presentation position (e.g., tactile feedback can be provided that informs the user 11 of the vertical location, up and down direction, etc., via specified vibration patterns; see par. 60).
Regarding claim 5, Taylor teaches wherein the tactile presentation control unit performs tactile presentation for the tactile presentation position by controlling the plurality of tactile presentation devices corresponding to the tactile presentation position, according to distances from the tactile presentation devices to the tactile presentation position (e.g., “a signal can be generated at a rate or frequency that increases as the user approaches a destination” in par. 47).
Regarding claim 6, Taylor teaches wherein the tactile presentation control unit controls the at least one of the tactile presentation devices in order to perform direction presentation of a direction in which the user perceives the tactile sensation (e.g., tactile feedback can be provided that informs the user 11 of the vertical location, up and down direction, etc., via specified vibration patterns in par. 60 and/or horizontal directions as discussed in par. 47).
Regarding claim 7, Taylor teaches wherein the tactile presentation control unit performs direction presentation in a horizontal direction by controlling one or the plurality of tactile presentation devices among the plurality of tactile presentation devices (e.g., “the tactile feedback can be generated as a wave-pattern by the feedback converter 110 based on the location information from the location finder 12. In some embodiments, the feedback was interpreted directly at the navigation device 20. For example, a signal corresponding to a ‘left turn’ may be sent to the device 20 from the mobile device 14” in par. 47) arranged in a circumferential shape (e.g., worn around the wrist in Fig. 3).
Regarding claim 8, Taylor teaches wherein the tactile presentation control unit performs direction presentation in a vertical direction by controlling one or the plurality of tactile presentation devices among the plurality of tactile presentation devices arranged so as to be placed in order in the vertical direction (e.g., tactile feedback can be provided that informs the user 11 of the vertical location, up and down direction, etc., via specified vibration patterns; see par. 60).
Regarding claim 9, Taylor teaches wherein the tactile presentation control unit simultaneously presents a plurality of mutually different directions by performing the tactile presentation for a plurality of the tactile presentation positions (e.g., “nodes 104 are arranged so that the vibrations are provided in a sequential, or wave pattern, indicating three dimensional locations, e.g., left, right, forward, backward, up, down, or a combination thereof” in par. 49, the “combination” of directions being interpreted as mutually different directions simultaneously indicated).
Regarding claim 10, Taylor teaches wherein the tactile presentation position indicates a direction in which an object is located (e.g., “The location finder 112 can determine direction data based on the received information for directing the user to the intended bin location 306A and sends result to a location device 302 on wristband” in par. 59). 
Regarding claim 11, Taylor teaches wherein the tactile presentation control unit presents a distance to the object by a magnitude, a cycle, or a presentation pattern of the tactile presentation (e.g., a sequential or wave pattern described in par. 49).
Regarding claim 14, Taylor teaches wherein the tactile presentation control unit controls the tactile presentation devices such that the tactile presentation is performed by vibration simulation, temperature stimulation, electrical stimulation, force stimulation, or pain stimulation (e.g., “impulses or other sensory-related feedback, for example, heat, pressure, vibration, and so on” in par. 41).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor.
Regarding claims 12 and 13, Taylor teaches the invention substantially as described above, but lacks in teaching wherein the object (being located) includes another information processing apparatus different from the information processing apparatus, which locating is provided by a communication unit that receives information indicating the position of the other information processing apparatus.  Regardless, it would have been obvious to modify the teachings of Taylor to allow the tactile navigation system to locate other similar systems held by other users, in order to beneficially locate other users within the large facilities discussed by Taylor. 

Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive.
As an initial matter, the Examiner notes that the previous grounds of rejection under §101 are withdrawn in light of the instant amendment to claim 16.
Regarding the rejection of claims under §102 as anticipated by Taylor, Applicant first contends that “there is nothing in Taylor that would fairly teach or suggest…a plurality of tactile presentation devices being arranged with respect to a body of a user” (Remarks, p. 9).  The Examiner respectfully disagrees.
It appears that Applicant has interpreted the multiple devices being arranged on a single body of a single user; however, the claims are not so limited.  The claim language does not specify that the tactile presentation devices are all attached to a single person.  Instead, the claims are broadly recited to merely require multiple tactile presentation units that have some position relative to a user.  It is clear that Taylor teaches such.  First, Taylor clearly shows multiple tactile presentation devices (i.e., wearable navigation devices 20).  Second, the system of Taylor then uses the plurality of tactile presentation devices to locate, such as by triangulation, which wearable device 20 is nearby.  Furthermore, the system of Taylor therefore requires the arrangement of such tactile presentation devices with respect to the body of the user, who is wearing the particular device under discussion.  Finally, the multiple devices of Taylor are carried by multiple people, meaning they are necessarily “arranged at mutually different positions” as required by the claimed invention.  
In summary, the broadest reasonable interpretation of the claimed invention demonstrates that the claims are taught (or suggested) by the prior art reference to Taylor.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818. The examiner can normally be reached M-F 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715